                 Case 2:12-cr-00279-TLN Document 130 Filed 09/21/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                                 2:12-CR-00279-TLN
12                   Plaintiff,
                                                             ORDER AMENDING JUDGMENT
13          v.                                               REGARDING RESTITUTION
14 MICHAEL MCCREE,

15                   Defendant.
16

17          The Court has reviewed the parties’ joint stipulated request to amend the restitution portion of

18 the judgment in this case pursuant to Federal Rule of Criminal Procedure 36, to change the victim from

19 the USPS Disbursing Officer to the Department of Labor as a result of oversight or omission. See Fed.
20 R. Crim P. 36. In light of the parties’ stipulated request, IT IS HEREBY ORDERED as follows:

21          1.       The restitution portion of the judgment shall be amended to change the victim from the

22 USPS Disbursing Officer to the Department of Labor, in the amount of $124,236.67.

23          2.       Any restitution payments shall be sent by the U.S. District Court to the Department of

24 Labor at the following address:

25
26

27

28                                                       1
     Order Amending Judgment Regarding
29   Restitution

30
                Case 2:12-cr-00279-TLN Document 130 Filed 09/21/20 Page 2 of 2



 1                  Department of Labor
                    c/o Office of Workers’ Compensation Programs
 2                  Division of Federal Employees’ Compensation
                    200 Constitution Avenue, NW, Suite C-3523
 3                  Washington, DC 20210
 4         3.       The USPS Disbursing Officer shall return a total of $219.00 in restitution payments they

 5 received ($97.00 on May 1, 2020 and $122.00 on July 1, 2020) to the U.S. District Court, California

 6 Northern District, at 450 Golden Gate Avenue, 16th Floor, San Francisco, CA 94102 and reference

 7 case 419CR679. The Clerk’s Office is ordered to serve a copy of this order on the USPS at 2825 Lone

 8 Oak Parkway, Eagan, MN 55121-9612.
 9         IT IS SO ORDERED this 20th day of September, 2020.

10

11

12

13
                                                                      Troy L. Nunley
14                                                                    United States District Judge
15

16

17

18

19
20

21

22

23

24

25
26

27

28                                                      2
     Order Amending Judgment Regarding
29   Restitution

30
